262 F.2d 589
R. L. McMURTRY and Mary P. McMurtry, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17387.
United States Court of Appeals Fifth Circuit.
January 29, 1959.

Petition for Review of Decision of the Tax Court of the United States (District of Texas).
Arthur Glover, Amarillo, Tex., for petitioner.
C. Guy Tadlock, Harry Baum, Lee A. Jackson, Dept. of Justice, Washington, D. C., John M. Morawski, Sp. Atty., I. R. S., Washington, D. C., Arch M. Cantrall, Chief Counsel, I. R. S., Washington, D. C., Charles K. Rice, Asst. Atty. Gen., for respondent.
Before HUTCHESON, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
The issues here presented and the facts by which they are presented are set forth in the opinion of the Tax Court. McMurtry v. Commissioner, 29 T.C. 1091. We are in agreement with the Tax Court's determination. Its decision is


2
Affirmed.